NO. 07-04-0077-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 
JULY 19, 2010
 
______________________________
 
 
DALE SUE JONES AND STANLEY RAY JONES, APPELLANTS
 
V.
 
TED SCOTT, M.D., APPELLEE
 
 
_________________________________
 
FROM THE 72ND DISTRICT COURT OF LUBBOCK
COUNTY;
 
NO.2001-513;918; HONORABLE J.
BLAIR CHERRY, JR., JUDGE[1]
 
_______________________________
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ORDER
            By an order issued July
7, 2010, this Court addressed the Motion
to Dismiss for Failure to Prosecute, filed on June 3, 2010, by the
Appellee, Dr. Ted Scott.  Furthermore,
due to the death of Appellant, Dale Sue Jones, this Court found that a licensed
attorney was required to represent the interests of her estate in this
appeal.  In the course of attempting to
summarize the procedural history of this case, we concluded that New
Reflections, a defendant below, was not a party to this appellate proceeding.  Based upon that statement, New Reflections sought
to withdraw its Motion of Appellee to
Extend Time to File Brief, which was filed on the same day our order was
issued.  Having investigated this matter
further, we conclude that we were mistaken in our conclusion that New
Reflections was not properly before this Court. 

            A review of the First
Supplemental Clerk's Record reveals that a Notice
of Intent to Appeal (See Appendix
1) was filed, giving notice of Appellants' intent to appeal the order of the
trial court issued on November 6, 2003, granting New Reflections's
Motion for Summary Judgment, pertaining
to Appellants' DTPA cause of action against New Reflections.  Although this notice of appeal was filed with
the trial court clerk on November 17, 2003, it was inadvertently not forwarded
to this Court until July 7, 2004. 
Therefore, although it predates the notice of appeal that initiated this
cause (See Appendix 2), it does
constitute proper notice of appeal as to Appellants' DTPA cause of action
against New Reflections.  Therefore, we
withdraw that portion of our prior order of July 7, 2010, pertaining to the
status of Appellants' claims against New Reflections, and hereby clarify that
New Reflections is a party to this proceeding. 
Despite the request to withdraw New Reflections's
Motion of Appellee to Extend Time to File
Brief, we now grant that motion
and order that Appellee, New Reflections, have until August 6, 2010, to file
its brief in response to Appellants'
Brief in Chief filed by Appellant, Stanley Jones.  
            In accordance with our
order of July 7, 2010, a brief presenting the merits of Dale Sue Jones's claims
is due to be filed in this Court on or before October 4, 2010.  By order of this Court, Appellee, New
Reflections, is sua sponte granted an
extension of time in which to file its brief in response to the claims of Dale
Sue Jones until thirty days after her brief, if any, is filed. 
            It is so ordered.
                                                                                                Per Curiam
 




[1]Hon.
Richard Dambold, (Ret.), sitting
by assignment.  Tex. Gov=t
Code Ann. '75.002(a)(3)
(Vernon 2005).